Citation Nr: 1429369	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-42 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 30 percent disability rating for degenerative disc and joint disease, cervical spine, currently evaluated as 20 percent disabling from June 25, 2009, including a question of whether an increased rating is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which reduced the rating assigned to degenerative disc and joint disease, cervical spine, from 30 percent to 20 percent disabling, effective June 25, 2009.  A notice of disagreement was filed in December 2009, a statement of the case was issued in August 2010, and a substantive appeal was received in September 2010.

The Veteran testified at a Board hearing in April 2013; the transcript is of record.


FINDINGS OF FACT

1.  A July 2009 rating decision reduced the disability rating assigned to degenerative disc and joint disease, cervical spine, from 30 percent to 20 percent disabling, effective June 25, 2009.

2.  At the time of the decision to reduce the rating for degenerative disc and joint disease, cervical spine, from 30 to 20 percent there had not been an examination disclosing improvement in the disability.  

3.  The Veteran's degenerative disc and joint disease of the cervical spine does not result in unfavorable ankylosis of the cervical spine nor incapacitating episodes of at least 4 weeks during the past 12 months.



CONCLUSIONS OF LAW

1.  Restoration of a 30 percent disability rating for degenerative disc and joint disease, cervical spine, from June 25, 2009, is granted.  38 U.S.C.A. § 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.7, 4.14, 4.71(a), Diagnostic Codes 5235 - 5243 (2013).

2.  The criteria for entitlement to a rating in excess of 30 percent for degenerative disc and joint disease, cervical spine, have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71(a), Diagnostic Codes 5235 - 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With regard to the Veteran's claim for an increased rating, the United States Court of Appeals for Veteran Claims (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision was replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, a May 2009 VCAA letter was issued to the Veteran pertaining to his claim for an increased rating, which predated the July 2009 rating decision.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the information pertaining to establishing an effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's VA outpatient records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's increased rating claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains VA examination reports dated in June 2009 and January 2013.  The examination reports obtained are thorough and contains sufficient information to decide the increased rating issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to an increased rating.

Propriety of reduction

In a March 2005 rating decision, service connection was established for degenerative disc and joint disease, cervical spine, rated 30 percent disabling, effective March 19, 2003.  A separate compensable rating was also assigned for radiculopathy, left upper extremity, rated 10 percent disabling, effective March 19, 2003.  

In April 2009, the Veteran filed an increased rating claim.  VA outpatient treatment records were associated with the claims folder, and the Veteran underwent a VA examination in June 2009.  In a July 2009 rating decision, the RO reduced the rating to 20 percent disabling, effective June 25, 2009, based on the VA examination report and application of the spine criteria in effect from September 26, 2003.  38 C.F.R. § 4.71(a), Diagnostic Codes 5235 - 5243 (2013).  The RO had applied the "old" spine criteria in the March 2005 rating decision.  

Initially, the Board notes that the provisions of 38 C.F.R. § 3.105(e), which allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines, is not applicable as the reduction did not result in a reduction of his overall compensation payments.  His combined evaluation remained at 70 percent.  

Notwithstanding this, the Board finds that the reduction from 30 percent to 20 percent disabling was not proper as the June 2009 VA examination report and treatment records did not demonstrate improvement of the cervical spine disability.  For example, the February 2005 VA examination reflects forward flexion from 0 to 45 degrees, while the June 2009 VA examination shows forward flexion to 30 degrees.  Thus, the Board finds the reduction to 20 percent, effective June 25, 2009, was not proper and that the 30 percent rating should be restored.  

In light of the above, the Board finds that the reduction was improper and a 30 percent rating is reinstated for the period from June 25, 2009.  

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Vertebral fracture or dislocation is evaluated under Diagnostic Code 5235.  Lumbosacral or cervical strain is evaluated under DC 5237.  Degenerative arthritis of the spine is evaluated under DC 5242.  Intervertebral disc syndrome is evaluated under DC 5243.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The DC's for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

A 30 percent rating is in effect for degenerative disc and joint disease, cervical spine.  Under the general rating formula for injuries of the spine, a 40 percent rating contemplates unfavorable ankylosis of the cervical spine and a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  The objective medical evidence of record, however, does not reflect a diagnosis of ankylosis.  The June 2009 VA examination report specifically notes no ankylosis and the January 2013 VA examination report does not reflect findings consistent with ankylosis.  Thus, a 40 percent disability rating is not warranted for the Veteran's cervical spine disability.

With regard to the rating criteria for intervertebral disc syndrome, the June 2009 VA examiner noted no incapacitating episodes during the past 12 months.  The January 2013 VA examiner indicated that the Veteran does not intervertebral disc syndrome of the cervical spine.  The examiner indicated that flare-ups do not impact the function of the cervical spine.  The evidence of record does not otherwise support a finding of prescribed bedrest of at least 4 weeks.  Thus, a 40 percent disability rating is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  

A separate 10 percent rating is already in effect for radiculopathy, left upper extremity, associated with his degenerative disc and joint disease, cervical spine.  The VA examination reports and treatment records do not reflect radiculopathy of the right upper extremity.  The January 2013 examiner indicated that he does not have any other neurologic abnormalities, thus there is no basis for additional separate compensable ratings.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating for the period from July 8, 2010.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board finds, however, that the currently assigned 30 percent disability rating adequately compensates him for any subjective complaints of pain and functional loss as a result of his service-connected disability, and in fact it is the highest schedular rating for limitation of motion of the cervical spine.

Additional considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of those assigned is provided for certain manifestations of the disability, but the medical evidence reflects that the manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describes the severity and symptomatology of the various aspects of the Veteran's disorder. 

The Veteran nor his representative have alleged during the appeal period that such an evaluation is inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria is adequate for the service-connected disability.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

In an October 2013 rating decision, the RO denied entitlement to a total disability rating due to individual unemployability on the basis that the Veteran had failed to support his claim by submitting a completed VA Form 21-8940.  Such documentation is necessary in order to move forward with the claim.  Thus, at this juncture, the current evidence of record does not support a finding of a TDIU.


ORDER

Entitlement to restoration of a 30 percent disability rating for degenerative disc and joint disease, cervical spine, from June 25, 2009, is allowed.

Entitlement to a disability rating in excess of 30 percent for degenerative disc and joint disease, cervical spine, is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


